As filed with the Securities and Exchange Commission on January 29, 2010 1933 Act File No. 2-27962 1940 Act File No. 811-1545 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 100x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 87 x EATON VANCE SPECIAL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) x on April 1, 2010 pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance Enhanced Equity Option Income Fund Class A Shares - EEEAX Class C Shares - EEECX Class I Shares - EEEIX A diversified fund seeking total return Eaton Vance Risk-Managed Equity Option Income Fund Class A Shares - EROAX Class C Shares - EROCX Class I Shares - EROIX A diversified fund seeking total return Prospectus Dated ^ April 1, 2010 ^ The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This ^ Prospectus contains important information about the Funds and the ^ services ^ available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 ^ Enhanced Equity Option Income Fund 3 Risk-Managed Equity Option Income Fund 7 Important Information Regarding Fund Shares 11 Investment Objectives & Principal Policies and Risks ^ 12 Management and Organization ^ 14 Valuing Shares ^ 15 Purchasing Shares ^ 16 Sales Charges ^ 19 Redeeming Shares ^ 20 Shareholder Account Features ^ 21 Additional Tax Information ^ 23 Financial Highlights ^ 24 Enhanced Equity Option Income Fund ^ 24 Risk-Managed Equity Option Income Fund ^ 25 2 ^ Fund ^ Summaries ^ Enhanced Equity Option Income Fund Investment Objective The Funds investment objective is to seek total return. Fees and Expenses of the Fund The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page of this Prospectus and page of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 1.00% None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class C Class I Management Fees 1.05% 1.05% 1.05% Distribution and Service (12b-1) Fees 0.25% 1.00% n/a Other Expenses % % % Total Annual Fund Operating Expenses 10.40% 11.15% 10.15% Expense Reimbursement )% )% )% Net Annual Fund Operating Expenses 1.50% 2.25% 1.25% The investment adviser, sub-adviser and administrator have agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses (other than Acquired Fund Fees and Expenses allocated from unaffiliated investment companies) exceed 1.50% for Class A shares, 2.25% for Class C shares and 1.25% for Class I shares. This expense reimbursement will continue through March 31, 2011. Thereafter, the expense reimbursement may be changed or terminated at any time. The expense reimbursement relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Year 5 Year 10 Years 1 Year 3 Year 5 Year 10 Years Class A shares $719 $2,640 $4,359 $7,907 $719 $2,640 $4,359 $7,907 Class C shares $328 $2,381 $4,277 $8,086 $228 $2,381 $4,277 $8,086 Class I shares $127 $2,126 $3,925 $7,671 $127 $2,126 $3,925 $7,671 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was % of the average value of its portfolio. 3 Principal Investment ^ Strategies ^ Under normal market conditions, the Fund will invest at least 80% of its total assets in a diversified portfolio of common stocks. The Fund ^ invests primarily in large capitalization stocks, emphasizing stocks on which exchange traded call options ^ are currently available. The Fund invests primarily in common stocks of U.S. ^ issuers, although the Fund ^ may invest up to ^ 40% of its total assets in securities of ^ foreign issuers, some of ^ which may be located in emerging market ^ countries . The Fund may ^ invest a portion of its assets in stocks ^ of ^ mid-capitalization companies. The Fund intends to pursue its objective in part by employing an options strategy of writing (selling) covered call options on a portion of its stock holdings, although on up to 5% of the Funds net assets, the Fund may sell the stock underlying a call option prior to purchasing back the call option. Such sales shall occur no more than three days before the option buy back. The Fund will seek to enhance returns with premiums received in connection with its option writing activities. The extent of option writing activity will depend upon market conditions and the investment advisers assessment of the attractiveness of writing call options on the Funds stock holdings. The Fund may at times write call options on all of its stock holdings and may at other times in certain market circumstances have no outstanding options positions. The Fund seeks to produce current income from call option premiums and, to a lesser extent, from dividends on stocks held. The Fund may also write "out-of-the-money" equity put options on individual stocks ( i.e. exercise price generally will be below the current level of the applicable stock at the time the options are written) that the investment adviser believes are attractive for purchase at below market prices. The Fund may, in certain circumstances, purchase put options on the S&P 500 (or another broad-based securities index deemed suitable for this purpose) and on individual stocks to protect against a loss of principal value due to stock price declines. The premiums received from option sales may be used to offset the cost of any index put options purchased, increase cash available for distribution, or be reinvested in portfolio securities. The Fund may also invest in derivatives and over-the-counter ("OTC") transactions in seeking its objective as more fully described herein. ^ In addition to the ^ Funds primary options strategies as described herein, ^ the Fund may invest in other derivative instruments (which are instruments that derive their value from another instrument, security or index) ^ for hedging, ^ to ^ enhance returns , ^ or ^ as a substitute for the ^ purchase or sale of securities or ^ currencies. The portfolio managers utilize information provided by, and the expertise of, the investment advisers research staff in making investment decisions. Investment decisions are made primarily on the basis of fundamental research, which involves consideration of the various company-specific and general business, economic and market factors that may influence the future performance of individual companies and investments therein. Principal ^ Risks ^ Equity Investing Risk. The Funds shares are sensitive to stock market volatility and the stocks in which the Fund invests may be more volatile than the stock market as a whole. The prices of stocks held by the Fund may decline in response to certain events taking place around the world, including those directly involving the companies owned by the Fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations. If the stock market declines, the value of Fund shares will also likely decline and although stock values can rebound, there is no assurance that values will return to previous levels. Derivatives Risk. The use of derivatives can lead to losses because of adverse movements in the price or value of the asset, index, rate or instrument underlying a derivative, due to failure of a counterparty or due to tax or regulatory constraints. Derivatives may create investment leverage in the Fund, which magnifies the Funds exposure to the underlying investment. Derivative risks may be more significant when they are used to enhance return or as a substitute for a position or security, rather than solely to hedge the risk of a position or security held by the Fund. Derivatives for hedging purposes may not reduce risk if they are not sufficiently correlated to the position being hedged. A decision as to whether, when and how to use options involves the exercise of specialized skill and judgement, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. Derivative instruments may be difficult to value, may be illiquid, and may be subject to wide swings in valuation caused by changes in the value of the underlying security or currency. The loss on derivative transactions may substantially exceed the initial investment. 4 Foreign Investment Risk. Because the Fund can invest a portion of its assets in foreign securities, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad. In emerging or less developed countries, these risks can be significant. Depositary receipts are subject to many of the risks associated with investing directly in foreign securities including political and economic risks. Smaller Companies Risk. Smaller, less seasoned companies are generally subject to greater price fluctuations, limited liquidity, higher transaction costs and higher investment risk. Smaller companies may have limited product lines, markets or financial resources, and they may be dependent on a limited management group, or lack substantial capital reserves or an established performance record. There is generally less publicly available information about such companies than for larger, more established companies. Securities Lending Risk. Securities lending involves possible delay in recovery of the securities or possible loss of rights in the collateral should the borrower fail financially. As a result, the value of Fund shares may fall and there may be a delay in recovering the loaned securities. The value of Fund shares could also fall if a loan is called and the Fund is required to liquidate reinvested collateral at a loss or if the investment adviser is unable to reinvest cash collateral at rates which exceed the costs involved. Risks Associated with Active Management. The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the investment adviser to develop and effectively implement strategies that achieve the Funds investment objective. Subjective decisions made by the investment adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks. The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Funds Annual Fund Operating Expenses as a percentage of Fund average daily net assets will change as Fund assets increase and decrease, and the Funds Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have a long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. You may lose money by investing in the Fund. Performance The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Funds performance from year to year and how the Funds average annual returns over time compare with those of a broad-based securities market index. The returns in the bar chart are for Class A shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. Past performance (both before and after taxes) is no guarantee of future results. Updated Fund performance information can be obtained by visiting www.eatonvance.com. For the period from December 31, 2008 through December 31, 2009, the highest quarterly total return for the Fund was % for the quarter ended , and the lowest quarterly return was % for the quarter ended . The year-to-date total return through the end of the most recent calendar quarter (December 31, 2008 to December 31, 2009) was %. Average Annual Total Return as of December 31, 2009 One Year Life of Fund Class A Return Before Taxes Class A Return After Taxes on Distributions Class A Return After Taxes on Distributions and the Sale of Class A Shares Class C Return Before Taxes Class I Return Before Taxes S&P 500 Index (reflects no deduction for fees, expenses or taxes) 5 These returns reflect the maximum sales charge for Class A (5.75%). Class A, Class C and Class I commenced operations on February 29, 2008. Life of Fund returns are calculated from February 29, 2008. The S&P 500 Index is a broad-based, unmanaged index of common stocks commonly used as a measure of U.S. stock market performance. Investors cannot invest directly in an Index. (Source for S&P 500 Index returns: Lipper Inc.) After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. Management Investment Adviser. Eaton Vance Management ("Eaton Vance") Investment Sub-Adviser. Parametric Risk Advisors LLC ("PRA") Portfolio Managers. Michael A. Allison, Vice President ofEaton Vanceand Boston Management and Research ("BMR"), who has co-managed the Fund since 2008. Walter A. Row, III, Vice President ofEaton Vanceand BMR, who has co-managed the Fund since 2008. For important information about purchase and sale of shares, taxes and financial intermediary compensation, please turn to Important Information Regarding Fund Shares on page 11 of this Prospectus. 6 Risk-Managed Equity Option Income Fund Investment Objective The Funds investment objective is to seek total return. Fees and Expenses of the Fund The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page of this Prospectus and page of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 1.00% None ^ Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class C Class I Management Fees 1.05% 1.05% 1.05% Distribution and Service (12b-1) Fees 0.25% 1.00% n/a Other Expenses ^ 5 .
